Citation Nr: 1809596	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION


The Veteran had active service from February 1971 to November 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (RO) in December 2012 and January 2017.  

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he currently suffers from hepatitis C that is the result of his military service.  In this regard, the Veteran testified at his December 2016 Board hearing that he was subjected to air gun injections during his military service and believes that his hepatitis C was transmitted to him at that time.

The medical evidence of record shows that the Veteran has been diagnosed with hepatitis C since 2008.  In a July 2012 letter from the Veteran's physician, it was indicated that it could be possible that the Veteran had a delayed onset of hepatitis C in 2008 after having contracted it in military service in the early 1970s.  However, the physician stopped short of actually opining that the Veteran's hepatitis C was incurred in military service.  Furthermore, there was no discussion about the Veteran's air gun injection allegation.

The Board notes that VA has considered the relationship specifically between air gun injectors and the later development of hepatitis C.  In this regard, it is noted that VA Fast Letter 04-13 (June 29, 2004) acknowledges that air gun injectors, commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C.

Given the low threshold for triggering the duty to assist, the Veteran should be afforded a VA examination to help to ascertain the etiology of his hepatitis C.  A complete rationale for any opinions should be provided.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all additional medical care providers, whose records he would like VA to consider in connection with his appeal.  The identified records should be sought.  

2. Provide the Veteran with a VA examination with an appropriate person to attempt to determine the etiology of the Veteran's claimed hepatitis C.  The complete claims file should be reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hepatitis C is related to active service, to include any possible transmission through the administration of air gun injections of vaccines.  

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

3. Thereafter, readjudicate the issue on appeal, with consideration given to all the evidence of record. If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





